IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


THOMAS STEPHAN THOMPSON,                   :   No. 442 MAL 2016
                                           :
                        Petitioner         :
                                           :   Petition for Allowance of Appeal from
                                           :   the Unpublished Memorandum
              v.                           :   Opinion and Order of the
                                           :   Commonwealth Court at No. 118 CD
                                           :   2015 entered on May 24, 2016,
PENNSYLVANIA BOARD OF                      :   affirming the Order Dated of the Board
PROBATION AND PAROLE,                      :   of Probation & Parole at Nos. AY-9375
                                           :   and Parole No. 6521-T entered on
                        Respondent         :   January 22, 2015


                                      ORDER



PER CURIAM                                                DECIDED: June 15, 2017

       AND NOW, this 15th day of June, 2017, the Petition for Allowance of Appeal is

GRANTED. The Order of the Commonwealth Court is VACATED and this matter is

REMANDED to the Commonwealth Court for reconsideration of its decision in light of

Pittman v. Pennsylvania Board of Probation and Parole, __ A.3d __, 2017 WL 1489047

(Pa. April 26, 2017).